Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 1 of 11


                         SEALED
                                                        FILED
                                                       May 13, 2021
                                                    CLERK, U.S. DISTRICT COURT
                                                  EASTERN DISTRICT OF CALIFORNIA




                                           2:21-cr-93 WBS
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 2 of 11
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 3 of 11
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 4 of 11
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 5 of 11
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 6 of 11
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 7 of 11
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 8 of 11
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 9 of 11
          Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 10 of 11


No. 2:21-cr-93 WBS
                                     SEALED
                          UNITED STATES DISTRICT COURT

                                    Eastern District of California

                                         Criminal Division


                           THE UNITED STATES OF AMERICA
                                                  vs.

                                  KENNETH RAY HAWKINS,
                                JACQUELINE MARIE MARQUEZ,
                                  ALYSSA MARIE JONES, and
                                    EBONY CHANEL JONES


                                        I NDI CTM E N T

                                          VIOLATION(S):
                       18U.S.C. § 1349- Conspiracy t o Commit Mail Fraud;
                             18U.S.C. § 1341-Mai!Fraud(l5c ounts);
          18U.S.C. §§ 982(a)(2), 98l(a)(l)(C), and 28U.S.C. § 2461(c)-Crimin al Fo rfeiture



           A true bill,
                               /s/ Signature on file w/AUSA
                                               Foreman.


                                         13th
           Filed in open court this _____________ day

                  May
           of _____________           21 _
                            , A.D. 20 ____

                                          PBuzo
                                                Clerk.



           Bail,$ _No Bail Warrant Pending_
                                          Hearing___________




                                             GPO 863 525
Case 2:21-cr-00093-WBS Document 1 Filed 05/13/21 Page 11 of 11
2:21-cr-93 WBS    SEALED
